Citation Nr: 0735796	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected major depression.

3.  Entitlement to an effective date earlier than April 22, 
2003, for the grant of service connection for major 
depression.  


REPRESENTATION

Appellant represented by:	Susan L. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision (issued in June 2004) 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for residuals of a back injury and a heart 
disorder.  This matter also comes on appeal from an August 
2005 rating decision (issued in September 2005) which granted 
service connection for major depression and assigned a 30 
percent disability rating, effective April 22, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

In January 2005, the veteran submitted a timely substantive 
appeal to the Board, via VA Form 9, with respect to his 
claims for service connection for residuals of a back injury 
and a heart disorder.  At that time, the veteran requested a 
Board hearing at his local RO before a Veterans Law Judge.  
In June 2006, the veteran submitted a VA Form 9 with respect 
to his claim for an earlier effective date and requested a 
video conference hearing at his local RO before a Veterans 
Law Judge.  See 38 C.F.R. § 20.700 (2007).

In July 2006, the RO sent the veteran a letter advising him 
that his request for a Board hearing was received and 
informed the veteran of the various options available to the 
veteran with regard to his hearing request.  The RO requested 
that the veteran indicate whether he still wanted a hearing, 
and that same month, the veteran responded that he wanted a 
Board hearing in Washington, DC.  

In September 2006, the RO sent the veteran a letter 
requesting he clarify whether he wanted a Travel Board 
hearing at the Waco, Texas, RO or a Board hearing in 
Washington, DC.  Later that month, the veteran responded that 
he wanted a hearing in Washington, DC.  

In May 2007, the RO certified the veteran's claims to the 
Board and transferred his claims folder to Washington, DC.  
In September 2007, prior to the scheduling of the veteran for 
a Central Office hearing, the veteran submitted a VA Form 21-
22a, appointing Susan L. Carpenter as his representative for 
the claims on appeal.  In a separate statement, the veteran, 
through his representative, requested a video conference 
hearing before a Veterans Law Judge at the local RO.  

Although the veteran has submitted conflicting statements 
with regard to the type of Board hearing he desires, the 
Board notes, as an initial matter, that considerations of due 
process mandate that the Board may not proceed with review of 
the claim on appeal without affording the veteran an 
opportunity for the requested hearing.  With respect to the 
type of hearing the veteran desires, the Board finds 
probative that the veteran recently appointed a new 
representative who has most recently indicated a desire for a 
video conference hearing.  Therefore, the Board finds the 
veteran wishes to have a video conference hearing at the RO.  
Because video conference hearings are scheduled by the RO, a 
remand is required for the scheduling of the requested video 
conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(e), 20.704(a) (2007).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Video Conference hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(e), 20.704(a) 
(2007), as per the veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



